Case 1:20-cv-02761-AT Document9 Filed 04/06/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
KNIGHT FIRST AMENDMENT INSTITUTE AT DOC #:
COLUMBIA UNIVERSITY, DATE FILED: 4/6/2020
Plaintiff,
-against- 20 Civ. 2761 (AT)
CENTERS FOR DISEASE CONTROL AND ORDER

PREVENTION and U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

 

Defendants.
ANALISA TORRES, District Judge:

 

It is ORDERED that the initial pretrial conference scheduled for June 4, 2020, at 1:20 p.m.
shall proceed telephonically. The parties are each directed to call either (888) 398-2342 or (215) 861-
0674, and enter access code 5598827.

In addition, to protect the public health, while promoting the “just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, itis ORDERED pursuant to Rules
30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this action may
be taken via telephone, videoconference, or other remote means. It is further ORDERED pursuant to
Rule 30(b)(5) that a deposition will be deemed to have taken place “before an officer appointed or
designated under Rule 28” if such officer attends the deposition using the same remote means used to
connect all other participants, so long as all participants (including the officer) can clearly hear and be
heard by all other participants. The parties are encouraged to engage in discovery through remote
means at every available opportunity.

SO ORDERED.

Dated: April 6, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
